*890Opinión disidente del
Juez Asociado Señor Negrón García.
(En reconsideración)
f — i
Este recurso permitiría al Tribunal modificar la restric-tiva doctrina sobre legitimación activa (standing) de los legisladores y revocar las injustas y erróneas decisiones de Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992), y Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992).
Claramente, la actual delegación del Partido Popular Democrático (en adelante P.P.D.) en la Cámara de Repre-sentantes (Hon. Aníbal Acevedo Vilá et al.), que presentó una demanda sobre sentencia declaratoria e injunction, tiene legitimación activa para impugnar la legalidad de los desembolsos de fondos públicos bajo la Ley del Fondo de Mantenimiento Extraordinario, Ley Núm. 66 de 14 de agosto de 1991 (7 L.P.R.A. see. 1382 et seq.).
Al respecto, sus alegaciones revelan que, entre otros ex-tremos, dicho estatuto proveyó la creación del Comité Inte-ragencial de Evaluación y Aprobación de Propuestas de Mantenimiento Extraordinario, el cual quedó facultado para aprobar reglamentos. Aducen que dicho comité pro-mulgó un reglamento que de facto infringe la Ley Núm. 66, supra, enmendándola al margen del proceso legislativo. En otras palabras, impugnan la validez del reglamento por ultra vires, ya que, según ellos, modificó sustancialmente la citada Ley Núm. 66.
Ello independientemente de que en el cuatrienio anterior el Hon. Aníbal Acevedo Vilá y otros de los demandan-tes no intervinieran en la aprobación de la Ley Núm. 66, supra, pues todavía no habían sido electos. La legitimación activa se mide al momento de presentarse la acción *891judicial. No hay fundamento jurídico válido para estable-cer limitaciones fundamentadas en mayorías o minorías parlamentarias acorde con los resultados electorales del ayer o del presente. Semejante solución, por ficción, es intolerable.
La legitimación activa de los legisladores para impug-nar la legalidad de una actuación u omisión de un funcio-nario o entidad, con o sin reglamento (1) —si dicha actua-ción u omisión se traduce en anular el voto de aquél— no puede supeditarse a que el legislador que haya instado la acción perteneciera a un conglomerado mayoritario que hubiera prevalecido en el debate legislativo y, con su voto afirmativo, hiciera viable la producción de una pieza legislativa. Ciertamente, goza de igual legitimación el le-gislador minoritario que vota contra una medida inconsti-tucional que posteriormente una avasalladora mayoría convierte en ley, dándole así apariencia de licitud; un voto mayoritario jamás puede sanar los vicios de una medida de ese tipo.
II
En nuestro disenso en Hernández Torres v. Gobernador, supra, pág. 851, postulamos “ ‘reconocerle a un legislador legitimación activa [standing] cuando demuestra que la ac-tuación impugnada tiene el efecto de anular su voto, pa-sado o futuro, o cuando están en juego otros aspectos fun-*892damentales de sus prerrogativas legislativas’ (Énfasis en el original.)
Bajo ese prisma, sin prejuzgar los méritos de esta con-troversia, no cabe duda de que los demandantes Acevedo Vilá et al. tienen legitimación activa. Por su condición actual de legisladores minoritarios están investidos de la fa-cultad de legislar y disponer el desembolso de fondos pú-blicos por “ley”. Además, tienen un interés específico de velar que toda enmienda reglamentaria o acción de funcio-nario que autorice la asignación o desembolso de fondos públicos sea para proyectos cobijados y que cumplan los propósitos del Fondo de Mantenimiento Extraordinario.
Como expresáramos en la primera decisión [de Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992)], esa norma anquilosa el proceso evolutivo liberal que reconoce el derecho de los legisladores “a reivindicar las prerrogativas de sus cargos”. Rei-teramos una vez más lo erróneo de sostener que el derecho de fiscalización de las minorías halla su epílogo “con la sola parti-cipación en ‘el debate y proceso legislativo’, esto es, con votar a favor o en contra de una ley”. Como señaláramos, contrario a la corriente doctrinaria prevaleciente en el ámbito federal, nues-tra Constitución reconoce expresamente a las minorías legisla-tivas el papel de fiscalizadores, aun bajo las circunstancias más desfavorables. 4 Diario de Sesiones de la Convención Constituyente 2590 (1961); Fuster v. Busó, 102 D.P.R. 327, 342 (1974).
Negar fuera de la arena política la legitimación activa a los legisladores para vindicar sus derechos constitucionales es re-ducir esa función a meros espectadores y, ante los abusos ma-yoritarios, cerrarles las puertas de los tribunales. Así olvidamos que, a fin de cuentas, la legitimación activa de los legisladores nace de la Constitución. Nuestra ley fundamental visualiza a las minorías como el instrumento democrático de fiscalización idóneo para frenar los excesos de las mayorías.
“Es obvio, que si cualesquiera —Primer Ejecutivo o la Asam-blea Legislativa— menoscaba o incumple dicho deber constitu-cional, el otro poder puede legítimamente venir a los tribunales a compeler su cumplimiento. Y en sana lógica es ineludible con-cluir que si la Asamblea Legislativa, como Cuerpo, no actúa en defensa de sus prerrogativas constitucionales, cualquiera de sus miembros tiene legitimación activa para acudir a los tribu-nales y obligar al Primer Ejecutivo a cumplir con el deber afir-mativo impuesto por nuestra Constitución. Esa es la única *893forma en que puede evitarse que se menoscabe su voto. No con-cebimos cómo en un gobierno de leyes, no hombres, un legislador venga obligado a aceptar dócil y pasivamente la inconstitucio-nalidad o ilegalidad de un acto ejecutivo que anula una legis-lación vigente —y sus votos— por el simple hecho de ostentar esa condición. En materia de justiciabilidqd, no debemos con-fundir legitimidad con ‘cuestión política’. (Enfasis en el original suprimido y énfasis suplido.) Hernández Torres v. Gobernador, supra, págs. 853-854, opinión disidente.” Noriega v. Hernández Colón, 135 D.P.R. 406, 470-471 (1994), opinión concurrente.
Opinión disidente del
Juez Asociado Señor Alonso Alonso,
a la cual se une el Juez Asociado Señor Fuster Berlingeri.
(En reconsideración)
Desde el 10 de marzo señalé que expidiría este recurso en la resolución mediante la cual se denegó el mismo. En reconsideración, hoy reitero mi posición por considerar que los recurrentes tienen legitimación activa para incoar la presente acción. La doctrina de legitimación activa estable-cida por los tribunales no puede tener el efecto de cerrarle las puertas de los tribunales a unos demandantes que ale-gan tener unos reclamos legítimos. El procedimiento judicial y legal es un medio para que los derechos de las per-sonas y los fines de la justicia se logren. Lo que es un medio no puede tener el efecto de impedir que el fin se logre. Según el fin no justifica los medios, los medios no pueden ser justificación para que el fin de hacer justicia sea vulnerado.
I — i
La delegación parlamentaria perteneciente al Partido Popular Democrático en la Cámara de Representantes pre-sentó una demanda sobre sentencia declaratoria e injunction en el Tribunal Superior (Sala de San Juan) contra los miembros del Comité Interagencial de Evaluación y Apro-*894bación de Propuestas de Mantenimiento Extraordinario (en adelante Comité Interagencial).
En la demanda se impugnó la actuación de este Comité Interagencial creado mediante la Ley del Fondo de Mante-nimiento Extraordinario, Ley Núm. 66 de 14 de agosto de 1991 (7 L.P.R.A. see. 1382 et seq.). Entre otras, se alegó que mediante la aprobación de unas enmiendas al Reglamento del Comité Interagencial (en adelante Reglamento), sus miembros se han abrogado las facultades constitucionales de los legisladores demandantes. En específico, se alegó que las referidas enmiendas al Reglamento constituyen unas enmiendas de facto de la citada Ley Núm. 66, lo cual usurpa la prerrogativa y función constitucional que le co-rresponde a los legisladores. Se alegó, además, que las en-miendas al Reglamento constituyen una actuación ultra vires que le permite a los demandados realizar unas asig-naciones de fondos públicos ilegales. En específico, los de-mandantes identificaron las asignaciones de fondos si-guientes: remodelación de la cocina de la Fortaleza; construcción de veijas, casetas y portones en residenciales públicos, y otras obras en varias instituciones penales.
Los recurrentes señalaron que el efecto de las enmien-das al Reglamento menoscaba la efectividad del voto (de aquellos que votaron a favor de la citada Ley Núm. 66) y les priva de ejercer su facultad constitucional de aprobar y enmendar las leyes y determinar por la vía legislativa si procede o no una enmienda a la ley.
En la demanda se solicitó que las enmiendas al Regla-mento fueran declaradas ilegales; un injunction perma-nente para prohibir desembolsos de dineros del Fondo para los anteriores fines, y la devolución y reembolso de los re-feridos fondos.
Los demandados, por su parte, solicitaron la desestima-ción de la demanda por carecer los demandantes de legiti-mación activa {standing). A esto se opusieron los demandantes. El tribunal de instancia dictó una sentencia *895en la que desestimó el pleito. Concluyó el tribunal que los demandantes carecen de legitimación activa para instar este pleito, tanto bajo la jurisprudencia local como bajo la federal. Al así hacerlo, en nuestra opinión, erró el tribunal. Veamos.
FH FH
Conforme con la doctrina de legitimación activa, el pro-movente de la acción debe cumplir con los requisitos indispensables siguientes: (1) que ha sufrido un daño claro y palpable; (2) que el daño es real, inmediato y preciso, y no abstracto o hipotético; (3) que la causa de acción debe sur-gir bajo el palio de la Constitución o de una ley, y (4) que exista una conexión entre el daño sufrido y la causa de acción ejercitada. Fund. Arqueológica v. Depto. de la Vivienda, 109 D.P.R. 387, 392 (1980); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 414 (1982); Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992); Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992); Noriega v. Hernández Colón, 135 D.P.R. 406 (1994).
En el caso particular de los legisladores, recientemente tuvimos la oportunidad de discutir los requisitos aplicables. En Noriega v. Hernández Colón, supra, reiteramos la norma pautada A esos efectos, dicha norma dispone que “un legislador tiene acción legitimada para defender un interés individual tradicional, vinculado con el proceso legislativo o como representante oficialmente nombrado por el cuerpo para impugnar una actuación ejecutiva. ... Tam-bién tiene acción legitimada para vindicar un interés personal en el ejercicio pleno de sus prerrogativas legislativas”. (Enfasis suplido.) Hernández Torres v. Gobernador, supra, pág. 837.
En el caso Noriega v. Hernández Colón, supra, pág. 437, le reconocimos a los representantes del Partido Popular Democrático legitimación activa para incoar un manda*896mus contra el Gobernador, ya que consideramos que la con-gelación de fondos por parte del Gobernador “les ha cau-sado un grave daño en sus prerrogativas legislativas, al alegadamente no permitirles adjudicar los fondos que por ley debidamente aprobada les correspondía distribuir; vio-lentando así el proceso legislativo envuelto”. (Énfasis suplido.) Allí se trataba de una resolución conjunta apro-bada por ambos cuerpos legislativos y que les asignaba fon-dos para disponer en sus respectivos municipios, la cual fue paralizada por el Gobernador.
Al representante Noriega, sin embargo, no le reconoci-mos legitimación activa dado que éste impugnaba la vali-dez constitucional de las resoluciones conjuntas en la cual él, con su participación legislativa, había favorecido. A esos efectos expresamos que “[é]ste tuvo amplia oportunidad de rebatir y de tratar de convencer a sus compañeros legisla-dores de los defectos de las resoluciones conjuntas de ma-rras, por lo que éste tuvo la oportunidad de ejercer a caba-lidad la función fiscalizadora que como representante de minoría ostenta y a bien lleva”. Noriega v. Hernández Co-lón, supra, pág. 434.
En Hernández Torres v. Gobernador, supra, no le reco-nocimos legitimación activa a dos Representantes de la Cá-mara, quienes demandaron en representación del “interés público”, toda vez que dicha alegación la consideramos am-bigua y que no cumplía con los criterios doctrinales de le-gitimación activa. En ese caso tampoco los representantes (Hon. Zaida Hernández y Hon. Edison Misla Aldarondo) demostraron haber sufrido daños personales, claros y pal-pables, ya que su reclamo fundamental era de un perjuicio general a nombre de toda la ciudadanía.
Posteriormente, en Hernández Torres v. Hernández Co-lón et al., supra, tampoco le reconocimos legitimación ac-tiva a la Representante Hon. Zaida Hernández Torres por-que no surgía de sus alegaciones que se le estuviera causando un daño claro e inmediato a sus prerrogativas *897legislativas. En ese caso, la representante solicitaba que se declarara inconstitucional la Ley Núm. 58 de 16 de agosto de 1989, que creó el Departamento de Asuntos de la Comu-nidad Puertorriqueña en Estados Unidos, porque la asig-nación de fondos a dicho departamento afectaría sus pre-rrogativas legislativas de tener que asignar fondos a un ente creado mediante una ley inconstitucional.
HH hH h-H
El Fondo de Mantenimiento Extraordinario creado en virtud de la Ley Núm. 66, supra, “atenderá, de forma rá-pida y eficaz, con un mecanismo de financiamiento innova-dor, las necesidades de mantenimiento de infraestructura repentinas e imprevistas, que por su naturaleza no pueden ser anticipadas y que de esperar a ser atendidas por méto-dos convencionales permitiría la agudización del problema, en efecto amenazando la utilidad de la obra de infraestruc-tura e incrementando el costo final para atenderla, lo que a largo plazo representa el uso ineficaz de los limitados re-cursos del Estado”. Exposición de Motivos de la Ley Núm. 66, supra, 1991 (Parte I) Leyes de Puerto Rico 293. Dicha ley se aprobó en respuesta a las necesidades que surgieran con motivo del fenómeno natural conocido como “Huracán Hugo”.
En conformidad con los términos de la citada ley, ésta dispone para la creación del Comité Interagencial de Eva-luación y Aprobación de Propuestas de Mantenimiento Ex-traordinario (en adelante Comité), 7 L.P.R.A. sec. 1382c. La ley dispone que “[l]os dineros del Fondo podrán ser des-embolsados y utilizados únicamente para aquellas necesi-dades de mantenimiento extraordinario que cumplan con los requisitos definidos en la see. 1382 de este título y los reglamentos promulgados por el Comité Interagencial ...”. 7 L.P.R.A. sec. 1382a.
*898Para los propósitos de la ley, “necesidades de manteni-miento extraordinario” se definen como:
... aquellas necesidades de mantenimiento imprevistas o re-pentinas de naturaleza no recurrente que permitan extender la vida útil de las facilidades, y aquellas necesidades de manteni-miento existentes a la vigencia de esta ley que, debido a su severidad y naturaleza amenacen de inutilizar, de no ser aten-didas y superadas inmediatamente, la obra de infraestructura en la cual recaen dichas necesidades de mantenimiento, o afec-tan severamente los servicios para los que se construyó la faci-lidad, incluyendo, sin que se entienda como una limitación, aquellas renovaciones, reemplazos y mejoras tendientes a pre-servar o extender la vida útil del activo. 7 L.P.R.A. sec. 1382(c).
La Asamblea Legislativa le asignó al Comité Interagen-cial las funciones siguientes:
... [E]valuará y aprobará o desaprobará las propuestas de los departamentos, agencias e instrumentalidades del Estado Li-bre Asociado que interesen la utilización de los recursos del Fondo hacia la realización de obras de trabajos que cumplan los requisitos de necesidades de mantenimiento extraordinario es-tablecidos por las sees. 1382 et seq.
... [Ajdoptar á aquellos reglamentos necesarios para la im-plantación de las sees. 1382 et seq. de este título incluyendo los requisitos, procedimientos y formalidades a ser observadas por aquellas entidades públicas que presenten propuestas ante el Comité.
Luego de evaluada la propuesta ... el Comité procederá a aprobarla por unanimidad como una necesidad extraordinaria de mantenimiento que cumpla con los propósitos de las sees. 1382 et seq. de este título y que cualifique para recibir dineros de Fondo y autorizará el desembolso de los dineros aprobados o desaprobarla como una propuesta que no cumple con los propó-sitos y requisitos de dichas secciones. 7 L.P.R.A. sec. 1382c.
La ley dispone una fórmula permanente para que el Fondo se nutra de recursos que aumenten cada año para que, independientemente de los recursos regulares dispo-nibles, se cree una reserva de recursos fiscales para aten-der situaciones extraordinarias que no pueden ser atendi-das con los recursos corrientes de que dispone el Estado. Se trata de un fondo en la naturaleza de un fideicomiso sepa-*899rado y permanente de los fondos regulares que el Estado asigna anualmente, dependiendo de cuáles son sus priori-dades anuales.
El Fondo no es para atender necesidades fiscales que pueden o deben ser atendidas anualmente por el Estado. Nótese que incluso el Fondo se capitaliza con una aporta-ción del cinco por ciento (5%) de la emisión de bonos anual para el Programa de Mejoras Permanentes del Estado Li-bre Asociado de Puerto Rico y de que todas las aportaciones ingresaran al Fondo sin un año fiscal determinado y se mantendrán en una cuenta separada de cualesquiera otros fondos del Estado Libre Asociado de Puerto Rico. 7 L.P.R.A. sec. 1382b.
Los recurrentes señalan que las enmiendas hechas al Reglamento tienen el efecto de enmendar de facto la refe-rida ley, autorizando así la asignación ilegal de fondos pú-blicos para proyectos que no cumplen con los propósitos de la creación y operación del fondo de mantenimiento extraordinario. Esta actuación del Comité, en la medida en que constituye una enmienda a la ley, alegan los deman-dantes que les abroga su facultad de legislar.
IV
Bajo el Art. Ill de la Constitución del Estado Libre Aso-ciado de Puerto Rico, L.P.R.A., Tomo 1, el poder legislativo en nuestro país lo ejerce lá Asamblea Legislativa, la cual está compuesta por el Senado y la Cámara de Representantes. Este artículo señala los requisitos, las funciones, las facultades y los procedimientos de dicha rama de gobierno. La función de legislar y enmendar la ley le compete a la Asamblea Legislativa, función compartida con el Poder Ejecutivo.
De los casos Hernández Torres v. Hernández Colón et al., supra, y Hernández Torres v. Gobernador, supra, surge claramente que los legisladores tienen legitimación activa *900en aquella situación en que se le cause un daño claro e inmediato a sus prerrogativas legislativas. La esencia de las prerrogativas legislativas es la garantía que tiene todo legislador a ejecutar plenamente su derecho constitucional a legislar, derecho comprendido en la Sec. 1 del Art. Ill de la Constitución de Puerto Rico, L.P.R.A., Tomo 1. Hernández Torres v. Hernández Colón et al., supra.
En nuestra expresión más reciente sobre el particular, señalamos que los legisladores “como participantes de[l] proceso constitucional de hacer las leyes[,] tienen legitima-ción activa para requerir que dicho mecanismo procesal se lleve a cabo, defendiendo así su derecho a legislar”. (Enfasis suplido.) Noriega v. Hernández Colón, supra, pág. 436, esc. 30. A esos efectos señalamos que “[l]a acción del Go-bernador le ha causado un daño a las prerrogativas legis-lativas de los aquí demandantes porque estos últimos apro-baron una ley mediante un proceso legislativo válido que contó con la firma del Primer Ejecutivo y la misma fue congelada, haciendo estéril y fútil todo el proceso involucrado”. íd. En Noriega v. Hernández Colón, supra, consideramos que la acción del Ejecutivo de detener o no poner en vigor una ley tenía el efecto práctico de anular una resolución conjunta válidamente aprobada, tanto por la Asamblea Legislativa como por el Ejecutivo. Ello dejó sin efecto los votos emitidos por los legisladores en un ejer-cicio válido de su poder en un proceso democrático.
En nuestra opinión, los legisladores demandantes tie-nen legitimación activa para incoar la presente acción. La situación planteada en este caso es claramente distinguible de aquellas donde no le hemos reconocido legitimación ac-tiva a los legisladores. Aquí la demanda fue presentada por los legisladores en su carácter oficial y en defensa de su prerrogativa más importante, que es la de legislar. No se trata aquí de un planteamiento de interés público ni de una situación que remotamente podría en el futuro afectar sus prerrogativas legislativas. Tampoco estamos ante una *901situación donde el legislador, luego de involucrarse activa-mente en el proceso legislativo, pretenda impugnar la constitucionalidad de una ley de cuya aprobación fue partícipe.
En el presente caso de lo que se trata precisamente es de impugnar la validez o legalidad de un reglamento cuyo efecto ha sido, alegadamente, enmendar una ley que fue válidamente aprobada durante el proceso legislativo. En-tre los recurrentes, algunos eran representantes durante el pasado cuatrienio y votaron a favor de la ley, conforme se alega en los escritos.(1) Se alega que al enmendarse la ley por vía de su reglamento, los votos de estos legisladores son claramente anulados al trastocarse el estatuto y los parámetros establecidos por éste cuando fue aprobada. Se alega, además, que la enmienda de una ley realizada me-diante la enmienda al Reglamento que pone en vigor la misma usurpa la función constitucional de la Asamblea Le-gislativa, menoscabando así la prerrogativa del legislador de votar en el proceso democrático legislativo para enmen-dar propiamente la ley. En síntesis, sostienen los deman-dantes que todo ello usurpa la función constitucional del legislador por lo que éste es el llamado a solicitar del tribunal un remedio que salvaguarde adecuadamente sus prerrogativas.
En la consideración de este caso no podemos perder de perspectiva que se trata de la erogación de fondos públicos, además de que los contribuyentes carecen de acción legiti-mada por la prohibición contenida en la Ley Núm. 2 de 25 de febrero de 1946 (32 L.P.R.A. see. 3075). En este caso tampoco el Secretario de Justicia podría incoar esta acción, toda vez que es el llamado a representar al Estado y defender la validez y constitucionalidad de la ley. Véase 3 L.RR.A. see. 72. Por su parte la Contralor, por la natura-*902leza de su función fiscalizadora, carece de legitimación ac-tiva para llevar esta acción hasta tanto realice la auditoría correspondiente. Refiérase al Art. Ill, Sec. 22, Const. E.L.A., supra, y a 3 L.RR.A. sec. 82a.
En la jurisdicción federal, aun ante la ausencia de una doctrina clara y coherente, como explicamos en Noriega v. Hernández Colón, supra, págs. 432-433, se le ha recono-cido legitimación activa a un legislador particular cuando éste ha demostrado la anulación de un voto pasado o futuro que puede ser razonablemente vinculado con la acción im-pugnada o cuando otros aspectos esenciales de sus prerro-gativas legislativas están implicadas. Véanse: Kennedy v. Sampson, 511 F.2d 430 (Cir. D.C. 1974); Goldwater v. Carter, 617 F.2d 697 (Cir. D.C. 1979), dejado sin efecto por otras razones en 444 U.S. 996 (1979); Barnes v. Kline, 759 F.2d 21 (Cir. D.C. 1985), dejado sin efecto por académico “sub norm” en Zurke v. Barnes, 479 U.S. 361 (1967); L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, págs. 152-153. Refiéranse, además, a Riegle v. Federal Open Market Committee, 656 F.2d 873 (Cir. D.C. 1981); Moore v. U.S. House of Representatives, 733 F.2d 946 (Cir. D.C. 1984); Bliley v. Kelly, 23 F.3d 507, 510 (Cir. D.C. 1994); Boehner v. Anderson, 30 F.3d 156 (Cir. D.C. 1994).
En resumen, los legisladores recurrentes tienen legiti-mación activa para incoar la presente acción, tanto bajo nuestra jurisprudencia como bajo la jurisprudencia federal. El efecto alegado de las enmiendas al Reglamento de la Ley Núm. 66, supra, es enmendar ésta, soslayando así el proceso legislativo para considerar dicha enmienda. Con ello claramente se usurparía la prerrogativa del legis-lador de votar o no por una enmienda al estatuto. Esto constituiría, además, una anulación del voto de aquellos legisladores que votaron a favor de la aprobación del esta-tuto e incidiría directamente sobre las prerrogativas del *903legislador. A pesar de las normas que hemos establecido para reconocerle legitimación activa a un legislador, en nuestra jurisdicción siempre ha estado accesible el foro judicial para vindicar las prerrogativas de éste como legislador.
Por las razones antes discutidas, entendemos que en el presente caso los recurrentes tienen legitimación activa. Debemos por ello expedir el recurso solicitado para que el tribunal de instancia evalúe en los méritos la controversia de este caso.

 Tampoco cabe pretender que se establezcan distinciones fundamentadas en que la causa de acción se apuntala en unas enmiendas ultra vires a un reglamento. A fin de cuentas, un reglamento no es otra cosa que una colección escrita de reglas o preceptos para guiar a los ciudadanos y funcionarios en el descargo de una enco-mienda o cumplimiento de una ley, actividad que se traduce en una acción u omisión.
Un legislador tiene legitimación activa para impugnar las acciones u omisiones de funcionarios que mal administran determinada ley con o sin reglamento. En tér-minos de perjuicio real, ¿puede seriamente distinguirse una asignación ilegal de fondos públicos vía reglamento de aquella producto de una decisión de un funciona-rio? En esa situación, a la postre, ¿no estamos ante una violación directa de una ley cuyo efecto es usurpar la función constitucional de la Asamblea Legislativa y menos-cabar las prerrogativas de sus miembros?


 Refiérase a la pág. 3 de la solicitud de "revisión, donde se enumeran aquellos recurrentes que eran representantes cuando la ley fue aprobada y que son codeman-dantes del presente caso.